 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    BRYAN MICHAEL FERGASON,                         Case No. 2:19-cv-00946-GMN-BNW
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMSON, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   50), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 50) is GRANTED. Petitioner will have up to and including June 28,

21   2021, to respond to the motion to dismiss (ECF No. 42).

22          DATED: April 30, 2021
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26

27

28
                                                     1
